CROCKETT, Chief Justice
(concurring with reservation).
I agree with the opinion of the Court, but I except therefrom agreement with the statement that attorney’s fees are “usually recoverable by the party who properly brings an interpleader action.”
If the matter were at issue in this case, and in any case where it may become an issue, I think should be decided on the basis of the long-established law of this state; and that the same rules should apply uniformly in all actions, interpleader or otherwise. I so state in awareness that there have been numerous adjudications and various views upon the subject. See annotation *58648 A.L.R.2d 190 and authorities therein cited.
It has been consistently declared in our cases over the years that attorney’s fees cannot be awarded except in three instances: as provided by statute, or as agreed by contract,1 or where it is a legitimate item of damage resulting from a wrongful act.2
I have no disagreement with the proposition that where wrongful or blameworthy conduct of one or more other parties has made it necessary for a party to bring an action to have his responsibility determined with respect to a fund held by him, if the court is convinced that the ends of justice so require, he may award reasonable and necessary attorney’s fees. However, that should be done only when such an award comes within the standard rule for awarding damages: i. e., those damages which should reasonably have been foreseen would result from the wrongful conduct.
It is appreciated that in applying the foregoing, there may be circumstances which would justify an award of attorney’s fees to a stakeholder who had been compelled to bring an interpleader action. But in usual circumstances, I do not see that the mere paying into court of funds held by a stakeholder, disclaiming any interest therein, would justify any award of attorney’s fees.

. See B & R Supply Co. v. Bringhurst, 28 Utah 2d 442, 503 P.2d 1216.


. For example, in an action for slander of title where the wrongful act required the bringing of an action to remove the defect, see Dowse v. Doris Trust Co., 116 Utah 106, 208 P.2d 956; and see also Pacific Coast Title Co. v. Hartford Acc. & Ind. Co., 7 Utah 2d 377, 325 P.2d 906.